 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6379 
 
AN ACT 
To designate the facility of the United States Postal Service located at 6239 Savannah Highway in Ravenel, South Carolina, as the Representative Curtis B. Inabinett, Sr. Post Office. 
 
 
1.Representative Curtis B. Inabinett, Sr. Post Office 
(a)DesignationThe facility of the United States Postal Service located at 6239 Savannah Highway in Ravenel, South Carolina, shall be known and designated as the Representative Curtis B. Inabinett, Sr. Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Representative Curtis B. Inabinett, Sr. Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
